Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 1 of 12 PageID 1453




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    USAA GENERAL INDEMNITY COMPANY,

          Plaintiff,

    v.                                  Case No. 8:19-cv-944-T-33TGW

    ARTHUR SNOW,
    as Personal Representative
    of the Estate of Hugh W. Snow,

         Defendant.
    ______________________________/

                 FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This cause comes before the Court pursuant to a bench

    trial held on September 11, 2020. The parties filed their

    proposed findings of fact and conclusions of law on October

    1, 2020. (Doc. ## 73, 74). Having considered the evidence and

    applicable    law,    the   Court   grants   judgment   in   favor   of

    Defendant Arthur Snow and against Plaintiff USAA General

    Indemnity Company.

    I.    Procedural History

          This case centers on an underinsured motorist (“UM”)

    selection rejection form filled out in 2013 by Hugh Snow, who

    passed away in a car accident in 2019. USAA initiated this

    action on April 19, 2019, seeking a declaratory judgment that

    Hugh’s   insurance     policy   “contains    non-stacked     uninsured



                                        1
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 2 of 12 PageID 1454




    motorist    coverage      limits   of   $10,000.00      per     person      and

    $20,000.00 per accident.” (Doc. # 1 at 6). Arthur Snow, as

    representative of the Estate of Hugh Snow, filed an answer on

    August 7, 2019 (Doc. # 13), and then an amended answer on

    March 16, 2020. (Doc. # 33). After discovery, each party

    sought entry of summary judgment in its favor. (Doc. ## 34,

    36).

           The Court denied both motions. (Doc. # 42). In denying

    Snow’s motion, the Court noted that “Snow ha[d] not cited any

    case in which an ambiguity created by the insured’s filling

    out a non-ambiguous form was actually interpreted against the

    insurance company.” (Id. at 7-8). Thus, “[i]n the absence of

    such case law, the Court           [was]     not convinced       at [that]

    juncture    that    the   form   should,    as   a   matter    of    law,   be

    automatically       interpreted    as      requiring    the     higher      UM

    benefits.” (Id. at 8)(emphasis added). Furthermore, because

    “neither    party    ha[d]   addressed     whether     any    ambiguity      is

    patent or latent,” the Court did “not make that determination

    at [that] juncture.” (Id. at 8 n.1). Instead, the Court

    assumed “for the purposes of the motions for summary judgment

    only” that “the form — if ambiguous — suffers from a latent

    ambiguity    such    that    the   Court     may     consider       extrinsic

    evidence.” (Id. at 8 n.1). In denying USAA’s motion, the Court


                                        2
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 3 of 12 PageID 1455




    held that — assuming parol evidence could be considered —

    there was a genuine issue of material fact regarding whether

    Hugh intended to lower his UM policy limits to $10,000. (Id.

    at 12-13).

          The case proceeded to a non-jury trial on September 11,

    2020. (Doc. ## 65, 67). The parties have now submitted their

    proposed findings of fact and conclusions of law. (Doc. ##

    73, 74).

    II.   Findings of Fact

          Hugh Snow purchased automobile insurance from USAA in

    November 2013. (Doc. # 1-2). The policy included “STACKED”

    per-person UM coverage of $100,000. (Id. at 2). The policy

    also included bodily injury (“BI”) coverage of $100,000 per

    person. (Id.).

          A few days after purchasing the policy, Hugh called USAA

    and spoke to an unidentified USAA agent. On November 27, 2013,

    the USAA agent entered a note in USAA’s claim software

    summarizing the call:

          MBR CALLED RECEIVED AOPOL SAID PREMIUM WAS HIGHER
          THAN QUOTED — HE THOUGHT PREM WAS 838.37 — ADVISED
          TO GET THE 838.37 PREM HE NEED TO SIGN AND RETURN
          THE FORMS TO HAVE LOWER UM COVERAGE AND NO-
          STACKING. ADVISED AS SOON AS WE RECEIVE THE
          RETURNED FORMS PREM WOULD GO DOWN TO THE 838.37.




                                      3
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 4 of 12 PageID 1456




    (Doc. # 36-2 at 2). That is, Hugh complained that the premium

    on the policy was higher than he expected, and the agent

    informed Hugh that his premium would decrease if he executed

    and returned a UM selection/rejection form selecting lower UM

    limits and non-stacked coverage.

          Subsequently, Hugh filled out a UM coverage selection

    form on November 27, 2013. (Doc. # 1-4). The form states: “To

    make a change to your current policy, you must check one of

    the following boxes.” (Id.). This text is followed by a list

    of   options   with     boxes   beside   them.   (Id.).   Despite    the

    instruction to check only one box, Hugh clearly marked two

    boxes. First, he marked the box stating, “I want the NON-

    STACKED form of UM Coverage at limits equal to my BI liability

    limits,” which would be $100,000. (Id.). Second, he marked a

    box stating, “I want the NON-STACKED form of UM Coverage at

    limits of $10,000 per person, $20,000 per accident, which are

    lower than my BI Liability limits.” (Id.). The dollar amounts

    in the second box are hand-written. (Id.).

          After receiving this form, USAA amended the policy in

    December    2013   to     carry   non-stacked     UM   coverage     with

    $10,000/$20,000 limits and a lower premium than Hugh had

    originally owed — either $803.48 or $812.21. (Doc. # 1-5 at

    3). Each year for the next six years, USAA provided Hugh with


                                        4
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 5 of 12 PageID 1457




    his annual policy renewal documentation, which included new

    UM selection/rejection forms. (Doc. # 36-3). But Hugh never

    executed and returned to USAA another UM selection/rejection

    form. (Id.). USAA renewed the policy annually six times

    through November 20, 2019 with the same $10,000/$20,000 UM

    limits that were first issued in the revised December 10,

    2013 policy. (Id.).

          In February 2019, Hugh passed away as a result of a car

    accident. (Doc. # 1 at 4; Doc. # 33 at 2). Hugh’s Estate, of

    which Snow is the personal representative, sent USAA a demand

    for the     UM policy limits, which               he   maintains should be

    $100,000. (Doc. # 1 at 4; Doc. # 33 at 2).

    III. Conclusions of Law

          Florida     Statute   §   627.727         “requires    that    all   motor

    vehicle liability insurance policies that provide bodily

    liability    coverage    include      uninsured        motorist      coverage.”

    State Farm Mutual Automobile Insurance Co. v. Parrish, 873

    So.   2d   547,   549   (Fla.   5th       DCA    2004).     “Under    [S]ection

    627.727(1), the amount of UM coverage is equal to the amount

    of bodily injury liability purchased by an insured, unless

    the insured rejects UM coverage or selects lower limits of UM

    coverage.” Id. (citation omitted). “An insured may reject

    such coverage in writing, and the insured’s written rejection


                                          5
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 6 of 12 PageID 1458




    constitutes a prima facie showing that uninsured motorist

    coverage does not apply.” Id.

          Regarding the selection or rejection of UM coverage,

    Section 627.727(1) states:

          The rejection or selection of lower limits shall be
          made on a form approved by the office. The form
          shall fully advise the applicant of the nature of
          the coverage and shall state that the coverage is
          equal to bodily injury liability limits unless
          lower limits are requested or the coverage is
          rejected. The heading of the form shall be in 12-
          point bold type and shall state: “You are electing
          not to purchase certain valuable coverage which
          protects you and your family or you are purchasing
          uninsured motorist limits less than your bodily
          injury liability limits when you sign this form.
          Please read carefully.” If this form is signed by
          a named insured, it will be conclusively presumed
          that there was an informed, knowing rejection of
          coverage or election of lower limits on behalf of
          all insureds.
    Fla. Stat. § 627.727(1)(emphasis added).

          This case ultimately turns on two questions of law: (1)

    whether the UM selection/rejection form as filled out by Hugh,

    which is part of the insurance policy, is ambiguous and (2)

    whether any ambiguity is patent or latent under Florida law.

          The Court answers the first question in the affirmative.1

    “An agreement is ambiguous if as a whole or by its terms and


    1    USAA argues that this Court already held as a matter of
    law that the form was not ambiguous. (Doc. # 73 at 4-5). This
    is incorrect. Indeed, the Court explained to USAA at the
    September 11 bench trial that its summary judgment order did


                                      6
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 7 of 12 PageID 1459




    conditions it can reasonably be interpreted in more than one

    way.” Nationstar Mortg. Co. v. Levine, 216 So. 3d 711, 715

    (Fla. 4th DCA 2017). The form, as filled out by Hugh, is

    ambiguous because it can be interpreted as selecting two

    different amounts of UM coverage. Indeed, it is unclear on

    the form’s face what UM coverage option Hugh was choosing.

    Although the form told Hugh to check only one box, he checked

    two conflicting boxes that cannot be reconciled: (1) one

    checked   box   specifies   that   the   UM   policy   limit   remains

    $100,000 but with non-stacked coverage, and (2) the other box

    (and the handwritten “$10,000/$20,000” next to that box)

    reduces the UM policy limit to $10,000 per person/$20,000 per

    accident with non-stacked coverage. See Amerisure Mut. Ins.

    Co. v. Commercial Pool Cleaners, Inc., No. 8:18-cv-2878-T-

    24AAS, 2019 WL 6492831, at *3 (M.D. Fla. Dec. 3, 2019)(finding

    that a UM selection/rejection form was ambiguous because the

    insured “selected two mutually exclusive options regarding


    not determine whether the form, as filled out by Hugh, was
    ambiguous. (Doc. # 67 at 50-51). Regardless, even if the Court
    had ruled at the summary judgment stage as USAA claims, the
    Court would still be free to reconsider its ruling now as
    final judgment has not yet been entered. See Vintilla v.
    United States, 931 F.2d 1444, 1447 (11th Cir. 1991)(“‘[A]
    court’s previous rulings may be reconsidered as long as the
    case remains within the jurisdiction of the district court.’
    Consequently, ‘law of the case applies only where there has
    been a final judgment.’” (citations omitted)).


                                       7
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 8 of 12 PageID 1460




    the amount of UM coverage being sought”), reconsideration

    denied, No. 8:18-cv-2878-T-24AAS, 2020 WL 3250192 (M.D. Fla.

    Apr. 2, 2020).

          There are two types of ambiguities under Florida law:

    patent and latent. “A latent ambiguity . . . arises ‘where

    the language employed is clear and intelligible and suggests

    but a single meaning, but some extrinsic fact or extraneous

    evidence creates a necessity for interpretation or a choice

    among two or more possible meanings.’” Phila. Indem. Ins. Co.

    v.   Stazac   Mgmt.,   Inc.,   No.       3:16-cv-369-J-34MCR,   2018   WL

    2445816, at *8 (M.D. Fla. May 31, 2018)(quoting Mac-Gray

    Servs., Inc. v. Savannah Assocs. of Sarasota, LLC, 915 So. 2d

    657, 659 (Fla. 2d DCA 2005)). “A patent ambiguity, however,

    exists only where ‘a genuine inconsistency, uncertainty, or

    ambiguity in meaning remains after resort to ordinary rules

    of construction.’” Asphalt Paving Sys., Inc. v. S. States

    Pavement Markings, Inc., No. 3:18-cv-255-J-34JBT, 2019 WL

    3816699, at *7 (M.D. Fla. Aug. 14, 2019)(quoting Deni Assocs.

    of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d

    1135, 1138 (Fla. 1998)); see also MDS (Canada) Inc. v. Rad

    Source Techs., Inc., 720 F.3d 833, 844 (11th Cir. 2013)(“A

    patent    ambiguity    arises    from        defective,   obscure,     or

    insensible language, and Florida law does not permit the


                                         8
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 9 of 12 PageID 1461




    introduction of extrinsic evidence to discern the parties’

    intentions.”), certified question answered, 143 So. 3d 881

    (Fla. 2014).

          “Importantly, the interpretation of an insurance policy

    with a latent ambiguity requires the court to consider parol

    evidence . . . . A patent ambiguity, on the other hand, is

    one that ‘appears on the face of the document and may not be

    resolved by the consideration of parol evidence.’” Phila.

    Indem. Ins. Co., 2018 WL 2445816, at *8-9 (citations omitted).

    “[T]he   proper   interpretation       of   a   policy   with   a   patent

    ambiguity is a question of law to be resolved by the Court .

    . . . In doing so, the Court must liberally interpret the

    policy in favor of the insured.” Id. at *9.

          Here, the ambiguity is patent because it is apparent

    from the face of the form. As explained above, the ambiguity

    arises solely from the fact that Hugh marked two mutually

    exclusive options on the form – one for $100,000 in UM

    benefits, the other for $10,000 in UM benefits. There is thus

    no “extrinsic fact or extraneous evidence” that “creates a

    necessity for interpretation or a choice among two or more

    possible meanings,” as is required to find a latent ambiguity.

    Phila. Indem. Ins. Co., 2018 WL 2445816, at *8 (quoting Mac-

    Gray Servs., Inc., 915 So. 2d at 659).


                                       9
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 10 of 12 PageID 1462




          Because the ambiguity is patent, the Court may not

     consider parol evidence.2 See Amerisure Mut. Ins. Co., 2019

     WL 6492831, at *3-7 (“Upon review, the Court agrees with

     Defendant that there is a patent ambiguity on the face of the

     insurance   application,     because   [the   insured]    Rinberger

     selected two mutually exclusive options regarding the amount

     of UM coverage being sought. . . . The Court agrees that it


     2    USAA argues that this Court definitively held at summary
     judgment that parol evidence should be considered to
     determine   Hugh’s    intent   in   filling   out    the   UM
     selection/rejection form and, thus, has rejected the
     Amerisure opinion in its entirety. (Doc. # 73 at 7-9). This
     is inaccurate. At summary judgment, the Court assumed that
     any ambiguity in the form was latent, and held that failure
     to comply with Florida Statute § 627.727(1) did not preclude
     USAA from presenting parol evidence to resolve any latent
     ambiguity. (Doc. # 42 at 8 n.1, 10-11). In short, the Court
     merely held that the failure to obtain Section 627.727’s
     conclusive presumption is not a barrier to presenting parol
     evidence to analyze a UM selection/rejection form if that
     form suffers from a latent ambiguity. Thus, the Court did
     disagree with the Amerisure court’s conclusion that the
     failure to satisfy Section 627.727’s conclusive presumption
     precludes the introduction of parol evidence in all
     circumstances.
          But this Court completely agrees with the Amerisure
     court’s conclusion that a UM selection/rejection form
     selecting two conflicting coverage options is patently
     ambiguous and that, under Florida law, parol evidence cannot
     be considered to resolve patent ambiguities. The Florida
     District Court of Appeal opinions cited by USAA (Doc. # 73 at
     7, 9) do not support an opposite result because none of those
     opinions addressed ambiguous UM selection/rejection forms,
     let alone the distinction between patent and latent
     ambiguities. Indeed, USAA has presented no case in which a
     court considered parol evidence to resolve a patent
     ambiguity.


                                      10
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 11 of 12 PageID 1463




     should not consider extrinsic evidence to explain Rinberger’s

     selections on the insurance application.”). Thus, the Court

     will not consider most of the evidence presented at trial,

     including the witness testimony and the note memorializing

     Hugh’s November 2013 phone call to USAA.3

          Because the form is patently ambiguous as to the UM

     policy limits Hugh was selecting, Hugh never made a valid

     election of lower UM benefits. Therefore, the UM benefits

     provided for in the original policy ($100,000) still apply.

     See Amerisure Mut. Ins. Co., 2019 WL 6492831, at *7 n.9 (“The

     Court is not saying that because there is a patent ambiguity

     arising from the way that Rinberger filled out the insurance

     application, the insurance application should just simply be

     construed in favor of greater coverage. Instead, the Court is

     saying that because there is a patent ambiguity in the

     insurance application, the Court cannot find that Rinberger


     3    The parties debate whether the subsequent policy
     declarations and renewal notices sent to Hugh in later years
     qualify as part of the policy itself and thus may be
     considered in analyzing the patent ambiguity. (Doc. # 73 at
     8-9; Doc. # 74 at 11). USAA’s argument that these subsequent
     documents are not parol evidence and should be considered to
     determine the meaning of the UM selection/rejection form is
     unsupported by any citation to authority and is unconvincing.
     Regardless, even if these documents are part of the policy
     and not parol evidence, the Court would nonetheless conclude
     that the form filled out by Hugh suffers from a patent
     ambiguity.


                                      11
Case 8:19-cv-00944-VMC-TGW Document 75 Filed 10/08/20 Page 12 of 12 PageID 1464




     clearly   selected      any   specific     level   of   UM      coverage.

     Therefore,    because    he   did    not    make   a    valid     written

     rejection/election, § 627.727 dictates that [the insured]’s

     policy should have been issued with UM coverage equal to the

     bodily injury limits.”). “While this result may appear unfair

     or harsh, [USAA] was in the best position to prevent this

     problem.” Id. at *8. Indeed, when it received Hugh’s patently

     ambiguous form, USAA “could have had [Hugh] fill out the form

     again in the proper manner,” but it did not. Id.

          In short, the Court concludes that the policy carried

     $100,000 per person in UM coverage, and judgment shall be

     entered in favor of Snow.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          The Clerk is directed to enter judgment in favor of

     Defendant Arthur Snow and against Plaintiff USAA General

     Indemnity Company. Thereafter, the Clerk is directed to close

     this case.

          DONE and ORDERED in Chambers in Tampa, Florida, this 8th

     day of October, 2020.




                                         12
